Case 2:20-cv-11345-TGB-DRG ECF No. 9 filed 07/22/20   PageID.126   Page 1 of 9




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ROBERT M-G MCCOY,                                2:20-CV-11345-TGB
                  Plaintiff,
                                            OPINION AND ORDER
                                           PARTIALLY DISMISSING
      vs.
                                          CIVIL RIGHTS COMPLAINT


MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,
                  Defendants.


                               I. Introduction
     Before the Court is Plaintiff Robert M-G McCoy’s pro se civil rights

complaint filed pursuant to 42 U.S.C. § 1983. Plaintiff is a state prisoner

incarcerated at the Cooper Street Correctional Facility in Jackson,

Michigan. The Court has reviewed the complaint and now DISMISSES

IT IN PART as to certain defendants. The case will continue against

the remaining defendants.

                        II. Standard of Review

     Plaintiff was allowed to proceed without prepayment of fees. See 28

§ U.S.C. 1915(a); McGore v. Wrigglesworth, 114 F. 3d 601, 604 (6th Cir.

1997). However, 28 U.S.C. § 1915(e)(2)(B) states:



                                      1
Case 2:20-cv-11345-TGB-DRG ECF No. 9 filed 07/22/20   PageID.127   Page 2 of 9




       Notwithstanding any filing fee, or any portion thereof, that
       may have been paid, the court shall dismiss the case at any
       time if the court determines that:
       (B) the action or appeal:
       (i) is frivolous or malicious;
       (ii) fails to state a claim on which relief may be granted; or
       (iii) seeks monetary relief against a defendant who is immune from
       such relief.


       A complaint is frivolous if it lacks an arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also Denton v.

Hernandez, 504 U.S. 25, 32 (1992). Sua sponte dismissal is appropriate

if the complaint lacks an arguable basis when filed. McGore, 114 F. 3d at

612.

       While a complaint “does not need detailed factual allegations,” the
“[f]actual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555 (2007) (footnote and citations omitted).

Stated differently, “a complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556).


                                      2
Case 2:20-cv-11345-TGB-DRG ECF No. 9 filed 07/22/20   PageID.128   Page 3 of 9




     To prove a prima facie case under 42 U.S.C. § 1983, a civil rights

plaintiff must establish that: (1) the defendant acted under color of state

law; and (2) the offending conduct deprived the plaintiff of rights secured

by federal law. Bloch v. Ribar, 156 F. 3d 673, 677 (6th Cir. 1998) (citing

Parratt v. Taylor, 451 U.S. 527, 535 (1981)). “If a plaintiff fails to make

a showing on any essential element of a § 1983 claim, it must fail.”

Redding v. St. Eward, 241 F. 3d 530, 532 (6th Cir. 2001).

                             III. Complaint

     Plaintiff’s complaint is fairly lengthy and repetitive. The Court will

attempt to summarize his allegations for purposes of this opinion and
order.

     Plaintiff claims his cell was searched on April 28, 2018 by several

of the named defendants, who are corrections officers. These officers
claimed that they found contraband in plaintiff’s possession inside of his

coat. Plaintiff claims the defendants tore his coat while searching for the

alleged contraband. Plaintiff was placed in administrative segregation.

A misconduct ticket was issued against plaintiff. Plaintiff claims that

much of his personal property was lost or destroyed while he was in

segregation. Plaintiff discovered that much of his property was destroyed
after he was released from segregation.

     Plaintiff claims that while his misconduct proceedings were

pending, defendant Lieutenant Smith contacted a detective from the
Michigan State Police and asked the detective to initiate criminal charges

                                     3
Case 2:20-cv-11345-TGB-DRG ECF No. 9 filed 07/22/20   PageID.129   Page 4 of 9




against plaintiff. Plaintiff alleges that the detective did no independent

investigation but based his decision to seek criminal charges on the

allegedly false reports written by the defendants.

     Plaintiff was found not guilty of the misconduct on May 18, 2018.

Criminal charges, however, were filed against plaintiff by the Jackson

County Prosecutor based on the allegedly false reports written by the

defendant corrections officers.    Plaintiff alleges that two defendants,

Lieutenant Smith and Corrections Officer (C/O) R. Stidham committed

perjury at the preliminary examination.         Plaintiff claims that the

Jackson County Prosecutor ultimately dismissed the charge in the
interests of justice on May 24, 2019.

     Plaintiff seeks monetary and injunctive relief.

                             IV. Discussion
A.   The complaint must be dismissed against the Michigan
     Department of Corrections.

     The complaint will be dismissed against the Michigan Department

of Corrections, because it is not a “person” subject to suit under 42 U.S.C.

§ 1983, and thus, the Eleventh Amendment bars any civil rights action
against the Michigan Department of Corrections. Harrison v. Michigan,

722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep't of Corr., 703 F.3d

956, 962 (6th Cir. 2013); Rodgers v. Michigan Dept. of Corrections, 29 F.
App’x. 259, 260 (6th Cir. 2002).



                                     4
Case 2:20-cv-11345-TGB-DRG ECF No. 9 filed 07/22/20   PageID.130   Page 5 of 9




B.   The complaint must be dismissed against Defendants
     Washington and Barrett.

     The complaint must be dismissed against Defendant Washington,

the Director of the Michigan Department of Corrections, and Defendant

Barrett, the warden at the Cooper Street Facility, because plaintiff failed

to allege any personal involvement on the part of either defendant with

the alleged unconstitutional deprivations.

     A supervisory official like Washington or Barnett cannot be held

liable under § 1983 for the misconduct of officials that the person

supervises unless the plaintiffs can demonstrate that “the supervisor

encouraged the specific instance of misconduct or in some other way
directly participated in it.” Combs v. Wilkinson, 315 F. 3d 548, 558 (6th

Cir. 2002) (quoting Bellamy v. Bradley, 729 F. 2d 416, 421 (6th Cir.

1984)). A plaintiff must show, at a minimum, that the supervisory official

“at least implicitly authorized, approved, or knowingly acquiesced in the

unconstitutional conduct of the offending officers.” Id.      “Supervisory

liability under § 1983 cannot be based on a mere failure to act but must
be based upon active unconstitutional behavior.” Combs, 315 F. 3d at 558

(citing to Bass v. Robinson, 167 F. 3d 1041, 1048 (6th Cir. 1999)).

     The complaint must be dismissed against Defendant Washington,
because the complaint does not allege that Washington had any direct

involvement in the alleged violations of the plaintiff’s constitutional

                                     5
Case 2:20-cv-11345-TGB-DRG ECF No. 9 filed 07/22/20   PageID.131   Page 6 of 9




rights. See Sarr v. Martin, 53 F. App’x. 760, 761 (6th Cir. 2002). Any

notice that Washington might have received through the prison’s

grievance system would be insufficient to make her personally liable for

the alleged unconstitutional acts here. Id.      Moreover, Washington’s

failure to take action upon plaintiff’s complaint would be insufficient to

render her liable for these unconstitutional actions under § 1983. Combs,

315 F. 3d at 558.

     Warden Barrett is likewise not liable under § 1983 in his

supervisory capacity for the alleged violation of plaintiff’s rights because

plaintiff failed to allege that the warden committed any of these acts or
acquiesced in the other parties’ conduct. See Grinter v. Knight, 532 F.3d

567, 575 (6th Cir. 2008).
C.   The claim involving the destruction of plaintiff’s property is
     non-cognizable.

     Plaintiff’s claim involving the loss or destruction of property by the

defendants fails to state a claim upon which relief can be granted.

     An unauthorized intentional deprivation of property by a state

employee does not violate the procedural requirements of the Due

Process Clause of the Fourteenth Amendment so long as a meaningful

state post-deprivation remedy for the loss is available. Hudson v. Palmer,

468 U.S. 517, 533 (1984); Bass v. Robinson, 167 F. 3d 1041, 1049 (6th Cir.

1999). A plaintiff who brings a § 1983 procedural due process claim has

the burden of pleading and proving that the state remedies for redressing

                                     6
Case 2:20-cv-11345-TGB-DRG ECF No. 9 filed 07/22/20    PageID.132   Page 7 of 9




the wrong are inadequate. Vicory v. Walton, 721 F. 2d 1062, 1066 (6th

Cir. 1983). If a plaintiff in a 42 U.S.C. § 1983 action fails to demonstrate

the inadequacy of his or her state remedies, the case should be dismissed.

See Bass, 167 F. 3d at 1050.

     Plaintiff does not allege the inadequacy of remedies in Michigan for

him to obtain compensation for his loss, nor does he even indicate that he

has attempted to obtain relief from any court or tribunal in Michigan.

“State tort remedies generally satisfy the postdeprivation process

requirement of the Due Process Clauses.” Fox v. Van Oosterum, 176 F.

3d 342, 349 (6th Cir. 1999).      Because plaintiff does not allege the
inadequacy of the post-deprivation remedies in the State of Michigan, his

complaint is subject to dismissal.

     Michigan has several post-deprivation remedies, including M.C.R.
3.105, which allows for an action for claim and delivery of the property,

M.C.L.A. 600.2920, which provides a civil action to recover possession of

or damages for goods and chattels unlawfully detained, and M.C.L.A.

600.6401, the Michigan Court of Claims Act, which establishes a

procedure to compensate for alleged unjustifiable acts of state officials.

See Copeland v. Machulis, 57 F. 3d 476, 480 (6th Cir. 1995).
     Because    Michigan     provides    plaintiff    with   adequate    post-

deprivation remedies for the loss of his property, the alleged

unauthorized intentional deprivation of plaintiff’s property would not



                                     7
Case 2:20-cv-11345-TGB-DRG ECF No. 9 filed 07/22/20    PageID.133   Page 8 of 9




rise to the level of a violation of due process. See Keenan v. Marker, 23 F.

App’x. 405, 407 (6th Cir. 2001).
D.    Plaintiff states a claim for relief against the remaining
      defendants.

      Plaintiff alleges that the remaining defendants initiated a false

criminal prosecution against him for possession of contraband. The tort

of malicious prosecution contains the following elements: “(1) a criminal

prosecution was initiated against the plaintiff and the defendant made,

influenced, or participated in the decision to prosecute; (2) there was no
probable cause for the criminal prosecution; (3) as a consequence of the

legal proceeding, the plaintiff suffered a deprivation of liberty apart from

the initial seizure; and (4) the criminal proceeding was resolved in the
plaintiff’s favor.” Johnson v. Moseley, 790 F.3d 649, 654 (6th Cir. 2015)

(quoting Robertson v. Lucas, 753 F.3d 606, 616 (6th Cir. 2014)).

      “Where an officer falsifies the evidence that purports to provide

probable cause [for a criminal charge], that fact typically goes a long way

in justifying a malicious prosecution claim brought in a § 1983 action.”

Davis v. Gallagher, 951 F.3d 743, 749 (6th Cir. 2020). Plaintiff’s claim

that the remaining defendants falsified reports or other evidence in order

to initiate a criminal prosecution against plaintiff states a claim for relief.

Id. Although the Jackson County Prosecutor dismissed the charges, this

does not defeat plaintiff’s malicious prosecution claim. “The fact that the

government recognized its error and moved to dismiss charges before a

                                      8
Case 2:20-cv-11345-TGB-DRG ECF No. 9 filed 07/22/20    PageID.134   Page 9 of 9




trial could be conducted or completed should not bar a subsequent

malicious prosecution claim.” Jones v. Clark Cty., Kentucky, 959 F.3d 748,

764 (6th Cir. 2020).

 The case will continue against the remaining defendants.

                                 V. ORDER

     Accordingly,      IT   IS   ORDERED      THAT       the   complaint     is

DISMISSED IN PART, WITH PREJUDICE, AS TO ANY CLAIMS

AGAINST       DEFENDANTS           MICHIGAN           DEPARTMENT           OF

CORRECTIONS,            HEIDI     WASHINGTON,            AND        JOSEPH

BARRETT, AND AS TO THE DESTRUCTION OF PROPERTY
CLAIM, AGAINST ALL DEFENDANTS, FOR FAILING TO STATE

A CLAIM UPON WHICH RELIEF CAN BE GRANTED. The case will

continue against the remaining defendants.


SO ORDERED.
                                   BY THE COURT:




                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                     9
